Citation Nr: 9930804	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for nephrolithiasis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claim for 
a compensable evaluation for his service-connected 
nephrolithiasis.  In December 1998, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.

In September 1996, during the pendency of this appeal, the RO 
granted an increased evaluation to 10 percent for the 
veteran's nephrolithiasis.  An April 1998 rating decision 
increased this disability evaluation again to 20 percent, 
effective as of April 17, 1996.  Inasmuch as the grant of the 
20 percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
nephrolithiasis remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  The veteran's nephrolithiasis is currently productive of 
recurrent kidney stone formation and frequent attacks of 
colic, but does not require drug therapy, diet therapy, or 
invasive or non-invasive procedures more than two times per 
year, and there is no evidence of infection or impairment of 
kidney functioning.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's nephrolithiasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321 (b)(1), 4.1-
4.14, 4.115b, Diagnostic Codes 7508, 7509 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1993 rating decision granted service connection for 
nephrolithiasis and assigned a noncompensable (zero percent) 
evaluation.  In April 1996, the veteran filed a claim for an 
increased disability evaluation, stating that this condition 
had worsened.  That claim was denied by the RO in April 1996, 
and this appeal ensued from that decision.  During the 
pendency of this appeal, the RO assigned a 20 percent 
evaluation for this condition, effective as of April 1996.  
Thus, the issue currently before the Board is whether the 
veteran's nephrolithiasis warrants an evaluation in excess of 
20 percent.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him in 
the development of facts pertinent to his claim.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In this case, the rating decision on appeal was based on VA 
outpatient treatment reports dated from August 1991 to 
December 1995.  Several of these reports pertain to the 
veteran's nephrolithiasis, noting his complaints of 
incontinence and pain in his left lower flank.  Clinicians 
also recorded the veteran's history of yearly stone 
formation.  

The veteran's nephrolithiasis was treated on several 
occasions at the Akron City Hospital (ACH).  The veteran was 
admitted to that facility in June 1993 for a one week history 
of left flank pain.  Physical examination revealed some 
tenderness to percussion to the left flank area.  Laboratory 
testing disclosed a blood urea nitrogen (BUN) level of 14.  
The diagnoses were (1) acute left renal colic and (2) 
hematuria secondary to #1.  The veteran was admitted to ACH 
again in January 1995 for heart problems.  Laboratory testing 
at that time revealed a BUN level of 15 and a creatinine 
level of 0.7 mg percent.  In June 1995, the veteran was seen 
at ACH after developing nausea, vomiting and distention of 
the abdomen.  A report from that admission noted a BUN level 
of 16 and a creatine level of 0.8 mg percent.  The diagnoses 
were paralytic ileus, chronic obstructive pulmonary disease 
and hypomagnesemia.  An intravenous pyelogram with tomograms 
performed in February 1995 was unremarkable. 

In connection with this appeal, the veteran was afforded a VA 
examination in June 1996 to evaluate the severity of his 
nephrolithiasis.  A report from that examination included the 
veteran's comment that he had been passing approximately one 
kidney stone a year since his initial stone in 1970.  The 
veteran said that he currently had a stone in his left ureter 
which had been present for the past year.  The examiner was 
unclear as to whether the presence of this stone had been 
documented.  The examiner therefore concluded that the 
veteran should undergo a metabolic workup to determine if 
medication was available to prevent stone formation.  

Medical records show that the veteran was admitted to Good 
Samaritan Medical Center in December 1996 for complaints of 
severe left flank pain and blood in his urine.  A urinalysis 
was performed which revealed a large amount of occult blood.  
A urine culture was negative.  X-rays disclosed a calculus in 
the left pelvic ureter measuring approximately 5 millimeters 
and located 6 or 7 centimeters from the bladder.  As a 
result, the veteran underwent bilateral retrograde pyelogram, 
and a left ureteral stint was inserted.  The physician stated 
that he had trouble getting a scope up to the stone because 
of the veteran's obesity, but believed that the stint was 
sufficient to help the stone pass.  The diagnoses were left 
ureteral calculus and morbid obesity.

A report from a VA examination performed in January 1997 
included the veteran's complaints of recurrent renal caliculi 
and urinary incontinence.  It was noted that the veteran 
underwent a ureteral lithiasis in 1981, and that he had 
spontaneously passed all subsequent stones.  The veteran also 
reported intermittent urinary tract infections and gross 
hematuria.  On physical examination, urinalysis demonstrated 
no clear evidence of blood, white blood cells or red blood 
cells.  Laboratory testing revealed a BUN level of 9 and a 
creatine level of 0.7 mg percent.  The examiner noted that, 
according to the veteran's medical records, there was a 4 
millimeter left mid ureteral calculus that had not passed.  
The examiner indicated that the films were unavailable for 
his review, thereby precluding his ability to assess whether 
the veteran had any other stones in his system.  The examiner 
also stated that he did not have the veteran's retrograde 
pyelogram available, so he was unable to determine whether 
the veteran truly had a filling defect over the left mid 
ureter.  

In a January 1997 addendum report, the same VA examiner 
indicated that the veteran did not experience true urgent 
continence, but rather had mild post void dribbling.  The 
examiner attributed this problem to the veteran's obesity and 
the downward angulation of his short penis.

Additional VA outpatient treatment reports dated from 1995 
through 1998 were submitted.  Reports pertaining to the 
veteran's nephrolithiasis noted his complaints of attacks of 
colic and urinary incontinence.  None of these reports, 
however, noted that the veteran suffered from either 
pyonephrosis or impaired kidney function.  These reports also 
do not reflect that this condition was treated with either 
diet or drug therapy.

The veteran was hospitalized again at Good Samaritan Medical 
Center in May 1997 for severe left flank pain.  It was noted 
that the stone detected in December 1996 did not pass but had 
progressed to the distal ureter.  A urinalysis revealed a 
large amount of occult blood, as over 100 red blood cells 
were seen.  A urine culture grew group D enterococcus 40,000 
colonies.  The veteran underwent a cystoscopy and left distal 
urethroscopy with an electrohydraulic lithotripsy (EHL) of 
the ureteral calculus, and another stent was inserted.  The 
diagnosis was left ureteral calculus, morbid obesity and 
urinary tract infection.  The stent was surgically removed 
the following month. 

The Board remanded the case in December 1998 for further 
medical development.  A report from a VA examination 
performed in February 1999 documented the veteran's extensive 
history of recurrent kidney stones.  The examiner recorded 
the veteran's statement that he had lost control of his 
bladder in 1990 and experienced approximately six episodes of 
incontinence a day.  He said that his last kidney stone was 
in December 1996 which was removed in May 1997.  He did not 
describe any dysuria.  It was noted that the veteran was 
currently on BuSpar, Paxil, Lasic, Clonazepam, Potassium, as 
well as several inhalers for respiratory problems.  The 
veteran reported no dietary restrictions.  The veteran 
admitted that he quit his last job at the United States 
Postal Service because of incontinence. 

Diagnostic studies included a renal ultrasound which was 
negative with the exception of areas which were bright with 
echodensity, with no true shadowing seen.  The examiner 
concluded that the veteran's BUN and creatine levels were 
normal at 15 and 0.8, respectively.  The veteran's 
electrolytes and complete blood count (CBC) levels were also 
noted to be normal.  The examiner said that urinalysis was 
essentially negative with no blood or red blood cells 
observed.  The veteran's calcium level was 9.7, and his uric 
acid was elevated at 8.9.  Based on these findings, the 
pertinent diagnosis was "recurrent nephrolithiasis, 
presently indeterminate as to whether he has any active renal 
stones or not based on ultrasound."  The examiner concluded 
that no evidence of any kidney impairment or dysfunction was 
present.  The examiner said that it was unclear as to why the 
veteran suffered from recurrent stones, especially since such 
stones were calcium oxalate stones.  The examiner indicated 
that there was no evidence that these stones was caused by 
diet therapy, drug therapy or invasive procedures.  There 
also was no evidence of any current urinary tract infection 
or frequent attacks of colic.  Finally, the examiner said 
that he was unable to determine if the veteran had renal 
stones at the time of examination. 

The veteran's nephrolithiasis is currently evaluated as 20 
percent disabling under Diagnostic Codes 7508 and 7509.  
Diagnostic Code 7508 states that nephrolithiasis will be 
rated as hydronephrosis, except if there is recurrent stone 
formation requiring diet therapy, drug therapy and/or 
invasive or non-invasive procedures more than two times per 
year, in which case a 30 percent rating is warranted.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7508.  

Hydronephrosis is rated under Diagnostic Code 7509, which 
provides a 20 percent evaluation where there is evidence of 
frequent attacks of colic, requiring catheter drainage.  
Hydronephrosis is assigned a 30 evaluation when manifested by 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7509 (emphasis added). 

In applying the law to the existing facts, the record does 
not demonstrate that the requisite objective manifestations 
for an evaluation in excess of 20 percent for the veteran's 
nephrolithiasis have been met.  The Board finds that the 
veteran nephrolithiasis does not meet the criteria for a 30 
percent evaluation under Diagnostic Code 7508.  The clinical 
evidence indeed reflects that the veteran has experienced 
recurrent stone formations since his initial stone was 
discovered in 1970.  No medical evidence indicates, however, 
that this condition has been treated with diet therapy, drug 
therapy, or any kind of invasive or non-invasive procedure 
more than two times a year.  Accordingly, Diagnostic Code 
7508 does not afford the veteran an evaluation in excess of 
20 percent for nephrolithiasis.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's nephrolithiasis under Diagnostic Code 7509.  The 
medical evidence demonstrates that the veteran has 
experienced frequent attacks of colic.  Nevertheless, the 
evidence does not demonstrate that this condition is 
manifested by either infection (pyonephrosis) or impaired 
kidney functioning.  While medical records show that the 
veteran has experienced several urinary tract infections, no 
evidence of pyonephrosis has been submitted.  Pyonephrosis is 
"[d]istention of the pelvis and calices of the kidney with 
pus, usually associated with obstruction."  Stedman's 
Medical Dictionary at 1473 (26th ed. 1995).  In any event, no 
evidence of kidney impairment has been submitted.  Of 
particular relevance, the February 1999 VA examination report 
included a medical opinion that no evidence of kidney 
impairment or dysfunction was present.  Under these 
circumstances, the Board finds that the veteran's 
nephrolithiasis was properly evaluated as 20 percent 
disabling under Diagnostic Code 7509.

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that the veteran's 
nephrolithiasis has caused marked interference with his 
earning capacity or employment status, i.e., beyond that 
contemplated by the assigned 20 percent evaluation.  At his 
VA examination in February 1999, the veteran reported that he 
quit his job at the United States Postal Service because of 
urinary incontinence due to his nephrolithiasis.  However, a 
January 1997 VA medical opinion stated that the veteran did 
not have true urgent continence, but rather had mild post 
void dribbling.  The physician, moreover, attributed this to 
the veteran's obesity and the downward angulation of his 
short penis.  Furthermore, the veteran's nephrolithiasis has 
not necessitated frequent periods of hospitalization so as to 
warrant consideration under 38 C.F.R. § 3.321(b)(1).  Under 
these circumstances, the Board determines that further 
development for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for nephrolithiasis.  Given this 
conclusion, the doctrine of reasonable doubt need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.


ORDER

An evaluation in excess of 20 percent for nephrolithiasis is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

